Citation Nr: 1222529	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran was scheduled to appear at a Travel Board hearing at the Lincoln RO in May 2009.  The Veteran failed to report to his hearing, and did not request that it be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011).


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to adjudicating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

In addition to the Veteran's paper claims file, he also has an electronic claims file known as a Virtual VA file.  Upon review of this Virtual VA file, it shows that the Veteran is currently in receipt of Social Security Administration (SSA) benefits.  He reported these benefits as effective in June 2011, but he did not indicate for which disabilities he is in receipt of SSA benefits.  The Veteran indicated that he would submit his SSA award letter, but has yet to do so.  It does not appear that any other attempts have been made to secure possibly relevant SSA records.  

The Board finds that there is a reasonable possibility that records held by SSA could help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A. 

In addition, the Veteran was afforded a VA audiological examination in September 2008 regarding the etiology of his claimed bilateral hearing loss.  The audiologist opined that the Veteran's bilateral hearing loss was less likely than not due to service because his hearing was found to be normal at service separation.  The examiner did not provide any additional rationale for her opinion, even though his in-service noise exposure is conceded and he has had no post-service noise exposure.  She also noted that there is a high correlation between hearing loss, tinnitus, and noise exposure.  The Board finds that the audiologist's opinion is confusing and contradictory inasmuch as she provides a negative nexus, but then indicates there is a high correlation between hearing loss and noise exposure.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the inadequate opinion provided by the September 2008 VA examiner, the Board finds that the Veteran should be afforded another VA examination in conjunction with his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, specifically those records regarding any hearing disability.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Then, the Veteran should be afforded a VA audiological examination with an audiologist for the purpose of clarifying the nature and etiology of any current bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner is asked to provide opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater possibility) that any current hearing loss is causally related to acoustic trauma in service.  For purposes of this opinion, the examiner is asked to assume that the Veteran had loud noise exposure in service, and no significant post-service noise exposure.  

A complete rationale for the opinion should be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


